FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         March 16, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 JEREMIAH STARR,

       Plaintiff - Appellant,

 v.                                                         No. 19-1484
                                                (D.C. No. 1:19-CV-02786-LTB-GPG)
 MESA COUNTY DETENTION                                       (D. Colo.)
 FACILITY, Sheriffs Department,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, BALDOCK, and MORITZ, Circuit Judges.**
                 _________________________________

      Plaintiff - Appellant Jeremiah Starr, a Colorado inmate appearing pro se, appeals

the district court’s dismissal of his § 1983 action. He also seeks permission to proceed

in forma pauperis (IFP) on appeal. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm the district court’s judgment and deny Plaintiff’s IFP request.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
      In September 2019, Plaintiff commenced this action by filing an original

complaint asserting claims under 42 U.S.C. § 1983 against the Mesa County Sherriff’s

Department. The district court granted Plaintiff’s application for leave to proceed IFP

and waived the prepayment of filing fees pursuant to 28 U.S.C. § 1915. Shortly

thereafter, the magistrate judge screened the complaint, determined it suffered from

pleading deficiencies, explained why the complaint was deficient, and ordered Plaintiff

to file an amended pleading.

      Plaintiff then filed an amended complaint, alleging Defendant - Appellee Mesa

County Detention Facility (Sheriffs Department) violated his constitutional rights

because a pod officer negligently failed to follow Mesa County Detention Facility

policies and procedures for the protection of inmates and willfully neglected Plaintiff.

The magistrate judge recommended that the district court (1) dismiss Plaintiff’s

constitutional claims as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and (2) decline

to exercise supplemental jurisdiction over any state law tort claims asserted in the

amended complaint pursuant to 28 U.S.C. § 1367(c)(3).                Plaintiff filed a

“Recommended Amended Prisoner Complaint”, which the district court liberally

construed as a timely written objection to the magistrate judge’s recommendation. A

few weeks later, the district court overruled Plaintiff’s objection and adopted the

magistrate judge’s recommendation in its entirety.      In addition, the court denied

Plaintiff leave to proceed IFP on appeal and certified under 28 U.S.C. § 1915(a)(3) that

any appeal from this dismissal would not be taken in good faith.



                                           2
      Plaintiff now appeals the district court’s order. Because Plaintiff appears before

us pro se, we afford his filings a liberal construction. See Yang v. Archuleta, 525 F.3d
925, 927 n.1 (10th Cir. 2008). In doing so, however, we do not craft arguments or

otherwise advocate on Plaintiff’s behalf. See id.

      Much like the objection he filed in the district court, which neither

acknowledged the magistrate judge’s specific recommendations nor challenged the

reasoning behind them, Plaintiff’s appellate brief fails to engage with the district

court’s rulings. Plaintiff’s two-page brief—which is substantively, if not completely,

identical to his objection to the magistrate judge’s recommendation—does not attempt

to explain how the district court allegedly erred. See Nixon v. City & Cty. of Denver,

784 F.3d 1364, 1366 (10th Cir. 2015) (“The first task of an appellant is to explain to

us why the district court’s decision was wrong.”). While Plaintiff continues to present

allegations against Defendant in his appellate brief, he fails to “explain what was wrong

with the reasoning that the district court relied on in reaching its decision.” Id.

Plaintiff’s brief, moreover, neither presents an issue for review nor comes anywhere

close to complying with Federal Rule of Appellate Procedure 28. See Fed. R. App. P.

28(a); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–41 (10th Cir.

2005) (noting Rule 28 applies with equal force to pro se litigants).

      Because these failures waive any argument for reversal, we affirm the district

court’s order without further discussion. See Nixon, 784 F.3d at 1369 (summarily

affirming district court’s order dismissing claim because appellant’s brief “contain[ed]

nary a word to challenge the basis of the dismissal”); Utah Envtl. Cong. v. Bosworth,

                                           3
439 F.3d 1184, 1194 n.2 (10th Cir. 2006) (“An issue mentioned in a brief on appeal,

but not addressed, is waived.”); Garrett, 425 F.3d at 841 (“[T]he inadequacies of

Plaintiff’s briefs disentitle him to review by this court.”). And because Plaintiff fails

to show the “existence of a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised,” we deny his motion to proceed IFP on appeal. See

Buchheit v. Green, 705 F.3d 1157, 1161 (10th Cir. 2012). Therefore, the judgment of

the district court is AFFIRMED, and Plaintiff’s motion to proceed IFP is DENIED.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           4